            Case 1:18-cv-00776-RC Document 28 Filed 01/31/20 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

SEMINOLE TRIBE OF FLORIDA,                            )
                                                      )
       Plaintiff,                                     )
                                                      )
       v.                                             )
                                                      )
ALEX M. AZAR, in his official capacity                )       Case No. 1:18-cv-0776-RC
as Secretary,                                         )
U.S. Department of Health & Human Services,           )
                                                      )
RADM MICHAEL D. WEAHKEE, in his                       )
official capacity as Acting Director,                 )
Indian Health Service,                                )
                                                      )
       Defendants.                                    )


              JOINT MOTION FOR DISMISSAL PURSUANT TO FEDERAL
                      RULE OF CIVIL PROCEDURE 41(a)(2)

       The Parties in this case have reached a settlement. Pursuant to the settlement agreement

and Federal Rule of Civil Procedure 41(a)(2), Plaintiff, Seminole Tribe of Florida (the Tribe),

and Defendants, Alex M. Azar and RADM Michael D. Weahkee, respectfully file this motion for

dismissal of this action consistent with the attached proposed order. The Parties respectfully

request dismissal, without prejudice, until such time as the Parties notify the Court that the

contract amendments for fiscal years 2018-2019 have been executed and paid, at which time the

Parties request that the dismissal stand with prejudice. Counsel for the Tribe has conferred with

counsel for the Defendants and has been advised that Defendants consent to this motion.

Respectfully submitted,


 By: /s/ Kaitlyn Klass                             By: /s/ Christopher C. Hair
 KAITLYN KLASS                                     CHRISTOPHER C. HAIR
 (DC Bar No. 1032219)                              (PA Bar No. 306656)
         Case 1:18-cv-00776-RC Document 28 Filed 01/31/20 Page 2 of 4



Hobbs, Straus, Dean & Walker, LLP           Assistant United States Attorney
1899 L St. NW, Suite 1200                   U.S. Attorney’s Office
Washington, DC 20036                        555 4th Street, N.W. - Civil Division
202-822-8282 (Tel.)                         Washington, D.C. 20530
202-296-8834 (Fax)                          Tel: (202) 252-2541
kklass@hobbsstraus.com
                                            JESSIE K. LIU
Geoffrey D. Strommer, pro hac vice          (D.C. Bar No. 472845)
Stephen D. Osborne, pro hac vice            United States Attorney for the District of
Hobbs, Straus, Dean & Walker, LLP           Columbia
516 SE Morrison Street, Suite 1200
Portland, OR 97214                          DANIEL F. VAN HORN
503-242-1745 (Tel.)                         (D.C. Bar No. 924092)
503-242-1072 (Fax)                          Civil Chief
gstrommer@hobbsstraus.com
sosborne@hobbsstraus.com                    Attorneys for Defendants

Attorneys for Seminole Tribe of Florida


DATED: January 31, 2020




                                          -2-
             Case 1:18-cv-00776-RC Document 28 Filed 01/31/20 Page 3 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

SEMINOLE TRIBE OF FLORIDA,                  )
                                            )
        Plaintiff,                          )
                                            )
        v.                                  )
                                            )
ALEX M. AZAR, in his official capacity      )   Case No. 1:18-cv-0776-RC
as Secretary,                               )
U.S. Department of Health & Human Services, )
                                            )
RADM MICHAEL D. WEAHKEE, in his             )
official capacity as Acting Director,       )
Indian Health Service,                      )
                                            )
        Defendants.                         )
______________________________________________________________________________

                           [PROPOSED] ORDER OF DISMISSAL


       The Court having been advised by counsel that this action has been settled, it is hereby

       ORDERED that this case is DISMISSED. The dismissal shall be without prejudice

until the parties notify the Court that Plaintiff has received the settlement amount. Once the

parties submit a joint notice of payment, the dismissal shall, without further order, be with

prejudice.

       SO ORDERED.
                                              _____________________________
                                              Rudolph Contreras
                                              United States District Judge
          Case 1:18-cv-00776-RC Document 28 Filed 01/31/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 31st day of January, 2020, I caused service of the foregoing

document by filing it with the clerk of the Court via the CM/ECF system.



                                             By:      /s/ Christopher C. Hair
                                                     CHRISTOPHER C. HAIR
                                                     Assistant United States Attorney
